Title: To James Madison from Robert Purviance, 20 November 1805 (Abstract)
From: Purviance, Robert
To: Madison, James


          § From Robert Purviance. 20 November 1805, Baltimore. “I had the honor to receive your Letter of the 13th. Inst. [not found] and have conformable to your request shipped the articles imported in the Brig Lyon, on board the Schooner Betsy & Charlotte Alexander Lammond master for George Town.
          “I have inclosed you Capn. Lammonds receipt, the Bill of Loading [not found], and Mr. Guestier’s receipt for the freight, and given you as below a statement of the expenses.”
          Purviance added the following account below his signature:
          
            
              Amount of Duties
              20.63
            
            
              Drayage to the Ware House
              62
            
            
              Freight ⅌ rect
              23.20
            
            
              Drayage to the Packet
              50
            
            
              
              Drs. 44.95
            
          
        